DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-23 are pending.

Election/Restrictions
Applicant’s election without traverse of 4-hydroxy-N-methyltryptamine as psilocybin derivative, an erinacine as the second compound, and erinacine A as the species of erinacine in the reply filed on 01/14/2022 is acknowledged.
Claims 9-11 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species of psilocybin derivative and/or nonelected second compounds, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.

Priority
This application is a continuation of U.S. Application Number 17/313,562, filed May 6, 2021, which is a continuation-in-part of U.S. Application Number 17/095,430, filed November 11, 2020; which is a continuation in part of U.S. Application Number 15/893,562, filed February 9, 2018, which claims benefit under 35 U.S.C. 119(e) to U.S. Provisional Application Number 62/457,123, filed February 9, 2017, U.S. Provisional Application Number 62/587,395, filed 

119(e) as follows:
A) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 17/095,430, filed November 11, 2020, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘430 application does not disclose combining a first purified psilocybin derivative with a an erinacine or a hericenone.  Indeed, the words “erinacine” and “hericenone” do not appear anywhere in the ‘430 application disclosure.  With continuity having been broken, this application is also not entitled to the benefit of any prior-filed U.S. Provisional applications in that continuity chain, having been filed over 1 year from any such U.S. Provisional applications; and
B) This application is claiming the benefit of prior-filed application No. 16/192,736 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.  
The earliest effective U.S. filing date afforded the instant claims is May 6, 2021, the filing date of U.S. Application Number 17/313,562.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 07/29/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-8, 12-21, and 23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims recite compositions comprising a first “purified” psilocybin derivative. As Applicant gives multiple, mutually exclusive definitions of “purified” in the disclosure, it is totally unclear what, exactly, “purified” is intended to mean within the context of the instant claims.
Broadly, Applicant defines the term “purified” to mean “separated from other materials”, such as plant or fungal material, e.g., protein, chitin, cellulose, or water.  See [0051].  It is totally unclear how a composition as claimed can contain a “purified” compound and another compound, when one of them must be “substantially free of other materials” as defined in [0051].  Put differently, if a “purified” psilocybin derivative and an erinacine or a hericenone are present in the same composition, the psilocybin derivative is not actually “purified” per Applicant’s definition of the term because it is not “substantially free of other materials”.
More narrowly, Applicant defines “purified” to refer a compound or composition that has been crystallized. See [0052].  Or, “purified” can refer a compound or composition has been chromatographed, for example by gas chromatography, liquid chromatography, etc. See [0053].  Or, “purified” can refer to a compound or composition that has been distilled. See [0054]. It is totally unclear which of these definitions of “purified” Applicant intends the term “purified” in the claims to refer to. 
Most narrowly, Applicant defines “purified” to mean a compound that is between 99.9-100% pure, meaning that compound “makes up 99.9-100% of the total mass of the composition”. See [0061].  It is totally unclear how a composition can comprise TWO different compounds, if one of them “makes up 99.9-100% of the total mass of the composition”.  This definition of “purified” makes no sense whatsoever in the context of the instant claims.
A person of ordinary skill in the art, given the diverse definitions and meanings Applicant ascribes to the term “purified”, would not be reasonably apprised what, exactly, a “purified psilocybin derivative” means.  Applicant’s definitions and meanings, in many cases, make no sense because they preclude the possibility of two or more “purified” compounds even being present in the same composition, i.e., purified referring to a compound that is between 99.9-100% pure, meaning that compound “makes up 99.9-100% of the total mass of the composition” ([0061]) or “purified” meaning “separated from other materials” ([0051]).
Regarding Claims 18-19, because Applicant defines “80-100% pure” to mean “the compound makes up 80-100% of the total mass of the composition”, it is unclear whether the claimed “the second compound is 80-100% pure” means the erinacine or hericenone comprises 80-100% of the claimed composition recited in Claim 1.  Similarly, because Applicant defines “90-100% pure” to mean “the compound makes up 90-100% of the total mass of the composition”, it is unclear whether the claimed “the second compound is 90-100% pure” means the erinacine or hericenone comprises 90-100% of the claimed composition recited in Claim 1.
At bottom, while breadth is not per se indefinite, here “purified” in the context of a naturally occurring compound as presently claimed is unclear whether this simply means it is isolated from its natural source, i.e., “separated from other materials”, such as plant or fungal material, e.g., protein, chitin, cellulose, or water (See Specification at [0051]), it makes up a certain percentage of the overall composition (See Specification at [0061]), is crystallized (See Specification at [0052]), etc.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 12-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (product of nature) without significantly more. 
Although 35 U.S.C. § 101 provides that “[w]hoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor ...,” the Supreme Court has determined that there are exceptions to what is patentable. Specifically, “laws of nature, natural phenomena, and abstract ideas” are not eligible subject matter. See Diamond v. Diehr, 450 U.S. 175, 185 (1981). To determine if claimed subject matter is statutorily eligible in light of these judicial exceptions the Supreme Court has articulated a two-step framework in Mayo Collaborative Services v. Prometheus Labs., Inc., 366 U.S. 66 (2012), and later cases. Specifically,
[f]irst, we determine whether the claims at issue are directed to one of those patent-ineligible concepts....If so, we then ask, “[w]hat else is there in the claims before us?”...To answer that question, we consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application.

Alice Corp. v. CLS Bank Int’l, 573 U.S. 216, 217 2014) (quoting Mayo, 566 U.S. at 78). Thus, the Examiner must determine whether the claims are directed to a judicially determined patent-ineligible concept and, if so, then ask if there is anything in the claim that transforms it into patent-eligible subject matter.
	On January 7, 2019 the USPTO published revised guidance on the application of § 101 (see 2019 Guidelines1). After determining that claimed subject matter falls within the four categories of patentable subject matter identified in 35 U.S.C. § 101, the 2019 Guidelines provide a “revised step 2A,” which corresponds to the first step of the Alice/Mayo test articulated above, to determine whether a claim is directed to a judicial exception (see 2019 Guidelines, 84 Fed. Reg. at 53-54). In a first prong of revised step 2A, the Examiner must determine whether the claim recites a judicial exception (see id. at 54). If a judicial exception is identified, the second prong requires a determination of whether the judicial exception is integrated into a practical application (see id.). If so, the inquiry ends and the claim is determined to be directed to eligible subject matter under the 2019 Guidelines (see id. at 54 (“When the exception is so integrated [into a practical application], then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible. This concludes the eligibility analysis.”)). If not, the analysis continues to determine if the claim provides an inventive concept (see id. at 56).
	The USPTO subsequently updated the 2019 Guidelines (see October 2019 Update2). The October 2019 Update provides that when evaluating whether a claim recites a judicial exception at the first prong of step 2A, the claim is evaluated to determine whether it sets forth or describes a product of nature in accordance with the guidance in MPEP §§ 2016.04(b) and (c), including the markedly different characteristics analysis (see id. at 1).


ANALYSIS
(Step 1)
Applicant claims compositions of matter, a statutory category of invention (see Claim 1 (“A composition comprising…”)). Therefore, the Examiner proceeds to the next steps of the analysis.

(Step 2A, Prong 1)
The composition of Applicant’s claim 1 comprises a first purified psilocybin derivative and a second compound chosen from at least one of an erinacine or a hericenone:

    PNG
    media_image1.png
    196
    647
    media_image1.png
    Greyscale

A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim (see MPEP 2106.04(II) and the October 2019 Update).  The products of the instant claims are products of nature, as disclosed in the specification, in which Applicant admits the claimed psilocybin derivatives are found in mushrooms of the genus Psilocybe. See [0092].  Erinacines are natural products isolated from mycelia of Hericium erinaceus and hericenones are also natural products located in both the mycelia and fruiting body of Hericium erinaceus.  See STAMETS (US 2018/0021326 A1) at [0005].   Thus, under Step 2A, Prong 1, Claim 1 recites two different genera of natural products – “psilocybin derivative” and “an erinacine or a hericenone”.
	In addition to comprising the natural products discussed above (psilocybin derivatives and an erinacine or a hericenone), Applicant’s claim 2 further requires “an excipient”.  Applicant discloses the composition can comprise a solvent such as water (Spec. [0388]-[0389]), which a person of ordinary skill in the art would also construe as an “excipient”.  Water, as the products, is also naturally occurring.  
	In addition to comprising the natural products discussed above (psilocybin derivatives and an erinacine or a hericenone), Applicant’s claim 23 further requires “pyridine-3-carboxylic acid”, i.e., niacin.  Niacin is also a natural product that is present in, inter alia, mushrooms.  See “Amount of Niacin in Mushrooms” (http://www.dietandfitnesstoday.com/niacin-in-mushrooms.php) (Accessed 02/01/2022).
	In sum, Applicant’s claimed invention recites mixtures of nature-based products.  Because Applicant’s claimed invention recites nature-based product limitations, the markedly different characteristics analysis is used to determine if the nature-based product limitation is a product of nature exception (see October 2019 Update 1).
	 Applying the markedly different characteristics analysis the Examiner finds that there is no indication on this record that mixing the nature-based products according to Applicant’s claimed invention results in a transformation of the products or that the claimed mixtures have properties not possessed by the products in nature. See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013) (explaining that the bacterial mixture of Funk Brothers3 “was not patent eligible because the patent holder did not alter the bacteria in any way.”); see also, In re Bhagat, 726 F. App’x 772, 779 (Fed. Cir. 2018) (non-precedential) (“Applicant has not shown that the claimed mixtures are a ‘transformation’ of the natural products, or that the claimed mixtures have properties not possessed by these products in nature.”). 
	The closest natural counterpart to “purified psilocybin derivative” and “an erinacine or a hericenone” are naturally occurring psilocybin derivatives and naturally occurring erinancines and/or hericenones. When the claimed “purified psilocybin derivative” and “an erinacine or a hericenone” are compared to these counterparts, however, the comparison indicates that there are no differences in structure, function, or other characteristics, i.e., “purified psilocybin derivative” and “an erinacine or a hericenone” have identical chemical structures to naturally occurring psilocybin derivatives and erinacines or hericenones and therefore necessarily have the same functions and other characteristics.  
Notably, Applicant does not even contend that these claimed compositions have any markedly different effects than the individual products themselves.  Indeed, Applicant did not make a composition falling within the scope of the instant claims, let alone test such a composition in any in vitro or in vivo biological assay.  The claimed compositions are not patent eligible simply because they are the result of a mixture of different nature-based products. 
For the foregoing reasons, Applicant’s claimed mixtures are not markedly different from the nature-based products and, thus, Applicant’s claims recite a judicial exception, i.e., a product of nature.

(Step 2A, Prong 2)
Having determined that Applicant’s claims recite a judicial exception (a product of nature), the Guidance requires an evaluation as to whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. See Guidance, 84 Fed. Reg. at 54-55.
Applicant’s claims do not recite any additional elements that are beyond the judicial exception. Thus, Applicant’s claimed invention fails to integrate the recited judicial exception into a practical application of the exception because there are no additional elements recited in the claims that integrate the judicial exception into a practical application. Instead, the claims merely recite a mixture of individual naturally-occurring components, and nothing else additionally.
For the foregoing reasons, combining natural products that are not necessarily produced together by any known natural organism does NOT result in a practical application of the judicial exception. See, e.g., Myriad Genetics, Inc., 569 U.S. at 591 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way.”).  Such is the case here.  Applicant has not chemically, and therefore, not structurally or functionally, changed any of the naturally-occurring components recited within his compositions simply by reciting that they are “purified”.  Indeed, according to Applicant “purified” can mean everything from simply being “separated from other materials” to being chromatographed, for example by gas chromatography, liquid chromatography. Reciting that the psilocybin derivatives are “purified” does not make them structurally, chemically, or functionally different from their naturally-occurring counterparts. Put differently, separating a psilocybin derivative and/or an erinacine or a hericenone from its natural source, e.g., by extraction, and mixing them together does not in any way, shape, or form change the chemical structure or biological properties of the psilocybin derivative and/or erinacine or hericenone.

(Step 2B)
Having determined that Applicant’s claims: (1) recite a judicial exception and (2) do not integrate that exception into a practical application, the Guidance requires that the Examiner evaluate whether Applicant’s claims: (a) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 52-56.
As discussed above, Applicant’s claims in fact do not recite any additional elements that are beyond the judicial exception. Accordingly, the claims merely recite a mixture of individual naturally-occurring components, and nothing else additionally.  Indeed, the claims do not recite the “composition” is in any particular form and do not recite any particular amounts.  The claims broadly encompass any composition of matter comprising any amount(s) of the naturally-occurring components.
To be complete, the Examiner acknowledges that Applicant’s claims require “purified” psilocybin derivatives.  Dependent Claim 18-19 require the second compound (an erinacine or a hericenone) is 80-100% pure or 90-100% pure, respectively. However, for the reasons discussed above there is no evidence of record that purifying psilocybin derivatives and/or an erinacine or a hericenone, which is well-understood, routine, and conventional in the art, and mixing them together in a “composition” results in psilocybin derivatives and/or an erinacine or a hericenone that have different characteristics than those possessed by the products in nature.  In addition, as discussed above Applicant has failed to establish that the claimed mixture of nature-based products have a different structure or function than those possessed by the products in nature because Applicant has not a) made any composition falling within the scope of the claims and b) tested such a composition in any in vitro or in vivo biological assay.
Thus, on this record, Applicant’s claimed composition is patent ineligible because it amounts to no more than mixing two natural products that have been isolated from their natural source.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 18-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017).
Stamets qualifies as prior art under 35 U.S.C. 102(a)(1) as of its publication date of 01/25/2018, which predates Applicant’s earliest effective filing date of May 6, 2021 as discussed supra.  Even if Applicant were entitled to the benefit of one or more of his numerous U.S. Provisional Patent Applications, Stamets would still qualify as prior art under 35 U.S.C. 102(a)(2) as of its effective filing date of 04/23/2017, which also predates all of Applicant’s prior-filed provisional applications. 
Stamets teaches methods and compositions for enhancing neurogenesis comprising fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin, combined with erinacines and hericenones or fungal extracts containing those active ingredients, with the addition of nicotinic acid. See Abstract.
Stamets teaches the composition includes psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].
As per Claim 21, Stamets teaches erinacines, including known erinacines A-K, P and Q, are cyanthane terpenes isolated from the mycelia of Hericium erinaceus that promote NGF (nerve growth factor) synthesis. See [0005].
A suggested formula is a 550 mg delivery dose via an ingestible capsule:

    PNG
    media_image2.png
    104
    293
    media_image2.png
    Greyscale

See [0012].
	Also see the Table at [0015], which teaches compositions (“Neurogenesis Formula”) comprising psilocin or psilocybin, erinancines or hericenones, and niacin. 
	Niacin as taught in Stamets is pyridine-3-carboxylic acid as recited in instant Claim 23.
	Stamets teaches compounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes baeocystin, norbaeocystin, N,N-dimethyltryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxytryptophan, psilocybin and psilocin. See [0016].
	As per Claim 2, Stamets teaches the compositions comprise additional pharmaceutical excipients. See [0017].
	Stamets teaches since psilocin and its analogs are neurotransmitters, and substitute for serotonin, acting as an agonist exciting serotonin receptors, their ability to enhance neurotransmission while in combination with nerve growth factors such as erinacines and hericenones, provides a unique opportunity for spurring neurogenesis. See [0028].
	Stamets expressly claims a method for improving neurological health of an animal comprising: administering a therapeutically effective amount of a composition to an animal, wherein the composition comprises one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, one or more of erinacines, hericenones or combinations thereof, and niacin. See Claim 1.
	The compounds are “purified”, i.e., isolated or synthetic or manufactured. See Claim 13.
	Stamets teaches a composition comprises about 0.6 to 10 mg of one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, about 20 to 200 mg of one or more of erinacines, hericenones, or combinations thereof, and about 50 to 200 mg of niacin. See Claim 15.  The molar ratio of psilocybin derivative to terpene therefore falls within the scope of Claims 4-8, e.g., a molar ratio of about 1:1.
	Stamets thus anticipates the claimed compositions comprising a “purified psilocybin derivative” and at least one of an erinacine or a hericenone.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 12-21 and 23
Claims 1-2, 4-8, 12-21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017) in view of LENZ ET AL. (J. Nat. Prod., 2017, vol. 80, pages 2835-2838) and CHADEAYNE ET AL. (Acta Crystallogr. E Crystallogr. Commun., 2020 Mar 27;76(Pt 4):589-593).

Teachings of STAMETS
As discussed above (see 35 U.S.C. 102(a)(1) rejection), Stamets teaches methods and compositions for enhancing neurogenesis comprising fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin, combined with erinacines and hericenones or fungal extracts containing those active ingredients, with the addition of nicotinic acid. See Abstract.
Stamets teaches the composition includes psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].
As per Claim 21, Stamets teaches erinacines, including known erinacines A-K, P and Q, are cyanthane terpenes isolated from the mycelia of Hericium erinaceus that promote NGF (nerve growth factor) synthesis. See [0005].
A suggested formula is a 550 mg delivery dose via an ingestible capsule:

    PNG
    media_image2.png
    104
    293
    media_image2.png
    Greyscale

See [0012].
	Also see the Table at [0015], which teaches compositions (“Neurogenesis Formula”) comprising psilocin or psilocybin, erinancines or hericenones, and niacin. 
	Note that niacin as taught in Stamets is pyridine-3-carboxylic acid as recited in instant Claim 23.
	Stamets teaches compounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes baeocystin, norbaeocystin, N,N-dimethyltryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxytryptophan, psilocybin and psilocin. See [0016].
	As per Claim 2, Stamets teaches the compositions comprise additional pharmaceutical excipients. See [0017].
	Stamets teaches since psilocin and its analogs are neurotransmitters, and substitute for serotonin, acting as an agonist exciting serotonin receptors, their ability to enhance neurotransmission while in combination with nerve growth factors such as erinacines and hericenones, provides a unique opportunity for spurring neurogenesis. See [0028].
	Stamets expressly claims a method for improving neurological health of an animal comprising: administering a therapeutically effective amount of a composition to an animal, wherein the composition comprises one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, one or more of erinacines, hericenones or combinations thereof, and niacin. See Claim 1.
	The compounds are “purified”, i.e., isolated or synthetic or manufactured. See Claim 13.
	Stamets teaches a composition comprises about 0.6 to 10 mg of one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, about 20 to 200 mg of one or more of erinacines, hericenones, or combinations thereof, and about 50 to 200 mg of niacin. See Claim 15.  The molar ratio of psilocybin derivative to terpene therefore falls within the scope of Claims 4-8, e.g., a molar ratio of about 1:1.

	Claims 12-15 differ from Stamets in so far as Stamets does not disclose the psilocybine derivative 4-hydroxy-N-methyltryptamine (norpsilocin).

Teachings of LENZ ET AL.
	Lenz et al. teach N-methyl-4-hydroxytryptamine (norpsilocin), a natural product isolated from the carpophores of the hallucinogenic mushroom Psilocybe cubensis. See Abstract.
	Lenz et al. teach norpsilocin likely represents the actual psychotropic agent liberated from its 4-phosphate ester derivative, the known natural product baeocystin. The authors further present an artifact-free extraction method that prevents dephosphorylation and therefore helps reflect the naturally occurring metabolic profile of Psilocybe mushrooms in subsequent analyses. See id.
	Lenz et al. teach the tryptamine derivatives psilocin and its 4-O-phosphate ester, psilocybin, are synthesized by Psilocybe and other genera, colloquially called magic mushrooms. Psilocybin represents the terminal pathway product and a prodrug, as it becomes rapidly dephosphorylated following oral ingestion to yield the actual psychotropically active psilocin, which acts primarily as a partial agonist on 5HT1A,5HT2A, and 5HT2C receptors. Synthetic psilocybin derivatives and naturally occurring congeners have been documented, including baeocystin, norbaeocystin, and aeruginascin. See page 2835, left column, first paragraph.
	Lenz et al. teach Psilocybe mushrooms have been used as illicit hallucinogenic drugs. However, the value of their alkaloid natural products becomes evident when their pharmaceutical potential is also taken into account. Recent studies indicate a positive effect of psilocybin for treatment of, for example, addictions, chronic depressions, and anxiety disorders. Lenz et al. expressly suggest their work may add norpsilocin to the candidates for further pharmaceutical development.  See page 2837, left column, first full paragraph.

Teachings of CHADEAYNE ET AL.
	Chadeayne et al. teach psychoactive tryptamines, particularly psilocybin and psilocin, have recently garnered a great deal of interest because of their potential to treat disorders including anxiety, addiction, and depression.  See page 589, first paragraph.  
	Chadeayne et al. teach the clinical effects observed for extracts of ‘magic mushrooms’ differ from those observed for pure psilocybin indicating that the minor components of ‘magic mushrooms’ have psychoactive properties that are important, or that they work in conjunction with psilocybin as part of an entourage effect. See page 589, second paragraph.
	Chadeayne et al. teach the prodrug psilocybin [taught in Stamets] hydrolyses to the active 4-hydroxy-N,N-dimethyltryptamine (4-HO-DMT), aka psilocin, and the prodrug baeocystin [also taught in Stamets] hydrolyses to the active 4-hydroxy-N-methyltryptamine (4-HO-NMT), aka norpsilocin. When tested as an agonist at the human seratonin 2a receptor, synthetic norpsilocin was as potent, if not more so, compared to psilocin See page 590, first full paragraph.
	Chadeayne et al. teach the freebase of norpsilocin as well as the crystalline fumarate salt of norpsilocin as recited in Claims 12-15. See Figs. 1 and 2; pages 590-591.
	
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
In the present case, it is well established that compositions comprising “purified” psilocybin derivatives and erinancines or hericenones were well-known and disclosed in the prior art.  See for example Stamets. Purifying psilocybin derivatives and erinancines or hericenones from their natural sources and combining them in a “composition” would have been obvious to a person of ordinary skill in the art given their known sources, methods of isolation and purification, and known pharmacological activities as clearly established in the cited prior art.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as take a “purified” psilocybin derivative, e.g., isolated from its natural source or chemically synthesized, and a “purified” erinancine or hericenone, e.g., known erinacines A-K, P and Q, isolated from their natural source or chemically synthesized, and formulate them together in a “composition” as expressly suggested and motivated by the teachings of Stamets.  Indeed, as Stamets expressly teaches psilocybin derivatives as therapeutics for enhancing neurogenesis and/or improving neurological health of an animal when combined with a erinancine or hericenone, combining a “purified psilocybin derivative” with an “erinancine or a hericenone” would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed, even if such a composition was used solely as an basic, investigatory composition for determining potential therapeutic uses, e.g., applying the composition to cells and measuring enzyme activity or administering the composition in an in vivo model of, e.g., neurogenesis or neurological health.  However, a person of ordinary skill in the art would have a reasonable expectation that a purified psilocybin derivative combined with an erinancine or a hericenone would specifically be useful in treating disorders including anxiety, addiction, and depression as evidenced by Lenz et al. at page 2837, left column (“[r]ecent studies indicate a positive effect of psilocybin for treatment of, for example, addictions, chronic depressions, and anxiety disorders”) and Chadeayne et al. at page 589, first paragraph (“[p]sychoactive tryptamines, particularly psilocybin and psilocin, have recently garnered a great deal of interest because of their potential to treat disorders including anxiety, addiction, and depression”).
Accordingly, compositions comprising “purified” psilocybin derivatives and an erinancine or a hericenone would have been prima facie obvious to a person of ordinary skill in the art as basic scientific research tools for studying the biological/pharmacological effects of such compositions in neurobiology as those skilled in the art were already doing as evidenced by the cited prior art, e.g., for enhancing neurogenesis and/or improving neurological health and/or treating anxiety, addiction, or depression.  Applicant clearly did not invent the claimed natural product psilocybin derivatives (see Stamets, Lenz et al., and Chadeayne et al.), did not invent the claimed  natural product erinancines or hericenones (see Stamets), and did not invent combining natural product psilocybin derivatives with natural product erinancines or hericenones (see Stamets). 
As to Claims 16-17 and 20, which require the composition is a homogenous mixture, it would have been prima facie obvious to a person of ordinary skill in the art when formulating a composition comprising two or more active agents (plus any excipients) that such a composition be a homogenous mixture so as to minimize variabilities in dosing, pharmacokinetics, etc.  Indeed, dissolving two or more active agents in a solvent and stirring would predictably make a “homogenous” mixture.

Claim 3
Claim 3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017) in view of LENZ ET AL. (J. Nat. Prod., 2017, vol. 80, pages 2835-2838) and CHADEAYNE ET AL. (Acta Crystallogr. E Crystallogr. Commun., 2020 Mar 27;76(Pt 4):589-593) as applied to claims 1-2, 4-8, 12-21, and 23 above, and further in view of THOMAS ET AL. (Pharmacotherapy, 2015, vol. 35, no. 4, pages 433-449) and CARHART-HARRIS ET AL. (Lancet Psychiatry, 2016, vol. 3, pages 619-627).

The teachings of Stamets, Lenz et al., and Chadeayne et al. are as applied to Claims 1-2, 4-8, 12-21, and 23 supra, which teachings are herein incorporated by reference in their entirety.  Claim 3 differs from the combined teachings of Stamets, Lenz et al., and Chadeayne et al. in so far as they do not disclose combining a composition comprising a purified psilocybin derivative and an erinancine or a hericenone with a monoamine oxidase inhibitor for use in treating anxiety and/or depression.
Teachings of THOMAS ET AL.
	Thomas et al., while acknowledging that the utilization of monoamine oxidase inhibitors (MAOIs) for the treatment of depression in clinical practice today is low due to their widely known adverse effects, some of which may be life threatening, and the risk for dietary and drug interactions, also teach that a case series and literature review suggest that when used under close supervision and under the care of an experienced clinician in psychiatry, combination therapy may be a consideration for the management of treatment-resistant depression (TRD) in patients not responding to monotherapy or other combinations of antidepressants. See Abstract. More specifically, Thomas et al. teach the current literature supports cautious use of combining MAOIs with other antidepressants in patients with TRD who have failed multiple treatment modalities. See id.
	Monoamine oxidase inhibitors (MAOIs) were one of the first classes of medications used for the treatment of depression. These agents inhibit the enzyme monoamine oxidase, which is present in the brain and other tissues such as the intestine and liver. MAOIs currently available in the United States, including selegiline, tranylcypromine, phenelzine, and isocarboxazid, irreversibly bind and inactivate monoamine oxidase, thus preventing the degradation of neurotransmitters such as serotonin, epinephrine, norepinephrine, and dopamine, leading to their
accumulation. See page 434, left column, second full paragraph.
	Notably, psilocybin derivatives and/or terpenes and/or cannabinoids are not listed as psychotropic agents contraindicated with monoamine oxidase inhibitors. See Table 1.

Teachings of CARHART-HARRIS ET AL.
	Carhart-Harris et al. teach an open-label feasibility trial of 12 patients with moderate-to-severe, unipolar, treatment-resistant major depression receiving two oral doses of psilocybin (10 mg and 25 mg, 7 days apart).  See Abstract.  Carhart et al. teach psilocybin was well tolerated by all of the patients, and no serious or unexpected adverse events occurred.  Relative to baseline, depressive symptoms were markedly reduced 1 week and 3 months after high-dose treatment. Marked and sustained improvements in anxiety and anhedonia were also noted. See id.
	Carhart-Harris et al. teach their findings motivate further controlled research. Psilocybin has a novel pharmacological action in comparison with currently available treatments for depression (i.e., 5-HT2A receptor agonism) and thus could constitute a useful addition to available 
therapies for the treatment of depression. See page 627, left column, last paragraph.

Examiner’s Analysis and Conclusion of Obviousness
The Examiner’s analysis and conclusion of obviousness as applied to Claims 1-2, 4-8, 12-21, and 23 supra is herein incorporated by reference and applied equally to Claim 3.  In addition, with specific regard to Claim 3, it would have been prima facie obvious to a person of ordinary skill in the art to add other known antidepressants, including monoamine oxidase inhibitors, to a composition comprising a purified psilocybin derivative and an erinancine or a hericenone for use in treating anxiety and/or depression. A person of ordinary skill in the art would reasonably expect such a composition to also be effective in treating depression, particularly treatment-resistant depression (TRD), because both psilocybin and monoamine oxidase inhibitors have demonstrated clinical efficacy in treating patients having treatment-resistant depression.  The expectation, therefore, is that they would also be effective when administered together.  Further, given the known fact that MAOIs irreversibly bind and inactivate monoamine oxidase, thus preventing the degradation of neurotransmitters such as serotonin, epinephrine, norepinephrine, and dopamine, leading to their accumulation (See Thomas et al.), a person of ordinary skill in the art would also reasonably expect them to also prevent degradation of psilocybine derivatives given their known structural similarity to the neurotransmitter serotonin.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 17/388,252
Claims 1-8, 12-21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/388,252 in view of STAMETS (US 2018/0021326 A1; Published 01/25/2018; Filed 04/23/2017).
The ‘252 application recite compositions comprising the same first purified psilocybin derivatives recited in the instant claims and “a first purified terpene”.  Dependent claims of the ‘252 application are substantially identical to the instant dependent claims.  The instant claim can be said to differ from the ‘252 application claims in so far as they recite species of the genus “terpene”, i.e., an erinancine or a hericenone.
Stamets teaches methods and compositions for enhancing neurogenesis comprising fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin, combined with erinacines and hericenones or fungal extracts containing those active ingredients, with the addition of nicotinic acid. See Abstract.
Stamets teaches the composition includes psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].
Stamets teaches erinacines, including known erinacines A-K, P and Q, are cyanthane terpenes isolated from the mycelia of Hericium erinaceus that promote NGF (nerve growth factor) synthesis. See [0005].
It would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed to include any known “terpene” in the compositions of the ‘252 patent, including cyanthane terpenes such as erinacines as expressly suggested by the teachings of Stamet.
This is a provisional nonstatutory double patenting rejection.

Application No. 17/313,562
Claims 1-8, 12-21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16-19 of copending Application No. 17/313,562.
The ‘562 application claims broadly encompass any “dosage” composition comprising a first purified psilocybin derivative selected from the same Markush group recited in the instant claims and an erinacine or a hericenone, including the same erinacines recited in the instant claims.  All of the limitations of the instant dependent claims are fully disclosed in the ‘562 application as support for the dosage compositions claimed therein.
Further, Stamets teaches methods and compositions for enhancing neurogenesis comprising fungal extracts and their active ingredients, including species of mushrooms and mycelia containing psilocybin and psilocin, combined with erinacines and hericenones or fungal extracts containing those active ingredients, with the addition of nicotinic acid. See Abstract.
Stamets teaches the composition includes psilocybin (4-phosphoryloxy-N,N-dimethyltryptamine) or psilocin (4-hydroxy-N,N-dimethyltryptamine) in pure form or extracts from Psilocybe and psilocybin containing mushrooms combined with erinacines or hericenones. See [0005].
As per Claim 21, Stamets teaches erinacines, including known erinacines A-K, P and Q, are cyanthane terpenes isolated from the mycelia of Hericium erinaceus that promote NGF (nerve growth factor) synthesis. See [0005].
A suggested formula is a 550 mg delivery dose via an ingestible capsule:

    PNG
    media_image2.png
    104
    293
    media_image2.png
    Greyscale

See [0012].
	Also see the Table at [0015], which teaches compositions (“Neurogenesis Formula”) comprising psilocin or psilocybin, erinancines or hericenones, and niacin. 
	Note that niacin as taught in Stamets is pyridine-3-carboxylic acid as recited in instant Claim 23.
	Stamets teaches compounds naturally produced by the mycelium of psilocybian mushrooms and their mycelium includes baeocystin, norbaeocystin, N,N-dimethyltryptamine, 5-hydroxytryptamine (serotonin), 5-hydroxytryptophan, psilocybin and psilocin. See [0016].
	As per Claim 2, Stamets teaches the compositions comprise additional pharmaceutical excipients. See [0017].
	Stamets teaches since psilocin and its analogs are neurotransmitters, and substitute for serotonin, acting as an agonist exciting serotonin receptors, their ability to enhance neurotransmission while in combination with nerve growth factors such as erinacines and hericenones, provides a unique opportunity for spurring neurogenesis. See [0028].
	Stamets expressly claims a method for improving neurological health of an animal comprising: administering a therapeutically effective amount of a composition to an animal, wherein the composition comprises one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, one or more of erinacines, hericenones or combinations thereof, and niacin. See Claim 1.
	The compounds are “purified”, i.e., isolated or synthetic or manufactured. See Claim 13.
	Stamets teaches a composition comprises about 0.6 to 10 mg of one or more of psilocybin, psilocin, baeocystin, norbaeocystin, salts thereof, or combinations thereof, about 20 to 200 mg of one or more of erinacines, hericenones, or combinations thereof, and about 50 to 200 mg of niacin. See Claim 15.  The molar ratio of psilocybin derivative to terpene therefore falls within the scope of Claims 4-8, e.g., a molar ratio of about 1:1.
Accordingly, the claimed compositions are not patentably distinct from the ‘562 application claims, being prima facie obvious in view of Stamets.
This is a provisional nonstatutory double patenting rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NICHOLS ET AL. (“Psychedelics as Medicines: An Emerging New Paradigm”, Clinical Pharmacology & Therapeutics, February 2017, vol. 101, no. 2, pages 209-219).
	MAHMOOD (“Bioactive Alkaloids from Fungi: Psilocybin”, Chapter 18 in book Natural Products, K.G. Ramawat, J.M. Merillon (eds.), 2013, pages 523-552).
	SHERWOOD ET AL. (“Synthesis and Biological Evaluation of Tryptamines Found in
Hallucinogenic Mushrooms: Norbaeocystin, Baeocystin, Norpsilocin, and Aeruginascin”, J. Nat. Prod., 2020, vol. 83, pages 461-467).

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038



    
        
            
        
            
        
            
        
            
    

    
        1 USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019).
        2 October 2019 Update: Subject Matter Eligibility, available at https://www.uspto.gov/PatentEligibility.
        3 See Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948).